DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, 10, 14, and 20 are amended due to Applicant's amendment dated 07/28/2021.  Claims 1-20 are pending.
Response to Amendment
The objection to the specification as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/28/2021.
The objection to claims 1, 10, and 14 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/28/2021.
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is herein revised to reflect the amended claim language due to the Applicant’s amendment dated 07/28/2021. 
The rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated over “Structural Firefighting Gloves Market survey Report” by National Urban Security Technology Laboratory (“National”) is overcome due to the Applicant’s amendment dated 07/28/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1-3 and 5 under 35 U.S.C. 102(a)(1) as being anticipated over Thatcher US 2018/0127903 A1 (“Thatcher”) is withdrawn
The rejection of claims 1-3 and 5-13 under 35 U.S.C. 103 as being unpatentable over Curtis US 8,719,969 B2 (“Curtis”) in view of Jaeger et al. US 2008/0242176 A1 (“Jaeger”) is overcome due to the Applicant’s amendment dated 07/28/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Curtis US 8,719,969 B2 (“Curtis”) in view of Jaeger et al. US 2008/0242176 A1 (“Jaeger”) and “Graphene and poly(ionic liquid) modified polyurethane sponges with enhanced flame-retardant properties” by Wei et al. (“Wei”) as set forth in the previous Office Action is herein revised to reflect the amended claim language due to the Applicant's amendment dated 07/28/2021.
The rejection of claims 14 and 16-19 under 35 U.S.C. 103 as being unpatentable over Curtis US 8,719,969 B2 (“Curtis”) in view of Jaeger et al. US 2008/0242176 A1 (“Jaeger”) and Aldridge et al. EP 2263753 A1 (“Aldridge”) is overcome due to the Applicant’s amendment dated 07/28/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 15 and 20 under 35 U.S.C. 103 as being unpatentable over Curtis US 8,719,969 B2 (“Curtis”) in view of Jaeger et al. US 2008/0242176 A1 (“Jaeger”), Aldridge et al. EP 2263753 A1 (“Aldridge”), and “Graphene and poly(ionic liquid) modified polyurethane sponges with enhanced flame-retardant properties” by Wei et al. (“Wei”) is overcome due to the Applicant’s amendment dated 07/28/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments on pages 10-11 of the reply dated 07/28/2021 with respect to the rejection of claim 4 under 35 U.S.C. 112(b) as set forth in the previous Office Action have been fully considered but they are not persuasive
Applicant's argument – Applicant argues that one skilled in the art would understand what compounds are encompassed by polyurethane-based poly(ionic liquid)s and refers to the prior art Bernard et al., Polyurethane-based poly (ionic liquid)s for CO2 removal from natural gas, J. Appl. Polym. Sci. 2019, 136, 47536 as support for this conclusion.
Examiner's response – The claims do not specify that the poly(ionic liquid)s of claim 4 are polyurethane-based, merely that the polyurethane of the palm moisture barrier layer comprises poly(ionic liquid)s. As discussed below, “Poly(ionic liquid)s: An update” by Yuan et al. teaches on pg. 1011 that “there is currently no clear and widely accepted definition” regarding poly(ionic liquid)s. Thus it is unclear what constitutes a poly(ionic liquid) according to the claimed invention. The poly(ionic liquid)s could be made of polyurethane material but could also be made of a different material.
Additionally, the prior art Bernard et al., Polyurethane-based poly (ionic liquid)s for CO2 removal from natural gas, J. Appl. Polym. Sci. 2019, 136, 47536 teaches select examples of polyurethane-based poly(ionic liquid)s but does not provide any clarification as to what constitutes a poly(ionic liquid) and what polyurethanes are considered poly(ionic liquid)s. 

Applicant’s arguments on pages 11-13 of the reply dated 07/28/2021 with respect to the rejection of claims 1-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.
Information Disclosure Statement
The listing of references in the reply dated 07/28/2021 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
On page 11 of the reply dated 07/28/2021, Applicant refers to Bernard et al., Polyurethane-based poly (ionic liquid)s for CO2 removal from natural gas, J. Appl. Polym. Sci. 2019, 136, 47536 but does not include the prior art in an IDS.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 20
Fig. 4 shows a palm portion comprising a polymer impregnated layer 20, a palm moisture barrier layer 22, a palm protective layer 24, and a second palm protective layer 26, in that order (instant ¶ [0027], [0028], [0031]). Fig. 5 shows a back portion comprising a first back protective layer 32, a second back protective layer 34, a back moisture barrier layer 36, and a third back protective layer 38, in that order (instant ¶ [0033], [0039], [0040]). Accordingly, the cited figures fail to show palm and back portions of a fire protective glove with differing arrangements of layers.
Claims 2-19 are rejected for being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite the new limitation wherein the palm portion comprises a different arrangement of layers as compared to the back portion. It is unclear what is meant by this limitation, as “a different arrangement of layers” could mean (i) the layers of the palm portion and back portion are spatially different; (ii) the palm portion and back portion differ in the materials of their layers; or (iii) the palm portion and back portion differ in the number of their respective layers.
In claim 1, the palm portion of the fire protective glove comprises a polymer impregnated layer constructed of aramid fibers, leather, or a combination thereof. Claim 1 also recites the back portion claim 20, the palm portion of the fire protective glove comprises a polymer impregnated layer constructed of a silicone impregnated para-aramid fiber knit, and the back portion comprises a first back protective layer constructed of a para-aramid fiber knit. As the palm portion requires a polymer impregnated layer and the back portion does not, the palm portion and back portion of the fire protective glove are not made from the same materials. Accordingly, it is unclear how the palm portion and back portion are required to be different as they are already made of different materials. 
For purposes of examination, the limitation of the palm portion comprising a different arrangement of layers than the back portion will be interpreted to mean either (i) the layers of the palm portion and back portion are spatially different; (ii) the palm portion and back portion differ in the materials of their layers; (iii) the palm portion and back portion differ in the number of their respective layers; or (iv) the arrangement of layers differ in any other way. For instance, any molecular difference or any slight variation in size between the palm portion and back portion read on the newly amended limitation.
Claims 2-19 are rejected for being dependent on claim 1.
Claim 4 recites “the palm moisture barrier layer is constructed of polyurethane, the polyurethane comprising poly(ionic liquid)s”. The instant specification further recites in ¶ [0027] that “the palm moisture barrier layer may be constructed of polyurethane such as poly(ionic liquid)s” but does not further define the claimed material poly(ionic liquid)s. Accordingly, Applicant has neither defined the term “poly(ionic liquid)s” nor provided examples of “poly(ionic liquid)s.”  It is not known in the art for poly(ionic liquid)s to be a type of polyurethane. In fact, “Poly(ionic liquid)s: An update” by Yuan et al. teaches on pg. 1011 that “there is currently no clear and widely accepted definition” regarding poly(ionic liquid)s. Thus it is unclear what constitutes a poly(ionic liquid) according to the claimed invention. The poly(ionic liquid)s could be made of polyurethane material but could also be 
Furthermore, poly(ionic liquid)s may encompass material other than polyurethane, as discussed above. Thus it is unclear from the limitation “the polyurethane comprising poly(ionic liquid)s” whether a palm moisture barrier layer is constructed of poly(ionic liquid)s in addition to the polyurethane, or whether the polyurethane is a polyurethane-based poly(ionic liquid). For purposes of examination, the claim will be interpreted to mean either the poly(ionic liquid) is an additional component or the polyurethane is a poly(ionic liquid).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over “Structural Firefighting Gloves Market Survey Report” by National Urban Security Technology Laboratory (“National”) in view of Harges, Jr. et al. US 5,822,796 (“Harges”).
Regarding claim 1
National teaches some gloves may use additional reinforcements in the palm to improve grip (pg. 2, first paragraph). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add additional reinforcements to the palm, based on the teaching of National.  The motivation for doing so would have been to improve grip, as taught by Nation.
As the palm comprises additional reinforcements and the back of the gloves do not, the firefighting gloves of National meet the limitation of the palm portion comprising a different arrangement of layers as compared to the back portion.
As National teaches a glove, this article would inherently have a palm portion that is shaped to at least overlay a palm of a hand of a user and a back portion that is shaped to at least overlay a back of the hand of the user.
National is silent as to the firefighting gloves specifically comprising a thumb portion secured to the palm portion and a fingertip portion secured to the palm portion and back portion.
Harges teaches a protective glove for use in fighting wildland fires wherein the top portion includes joints which allow the fingers to be flexed (abstract). Harges teaches this configuration provides the fire-fighter with the dexterity required to fight a wildland fire and the level of protection necessary to avoid serious injury to the backs of the hands. Harges teaches this construction in Figs. 1 and 3 (col. 2, lines 49-52), shown below:

    PNG
    media_image1.png
    691
    834
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    950
    563
    media_image2.png
    Greyscale

In Figs. 1 and 3, to ensure the required dexterity, the glove has joints 40
As seen by the figures, a fingertip portion is secured to the palm portion and the back portion 
    PNG
    media_image3.png
    56
    65
    media_image3.png
    Greyscale
 and a thumb portion is secured to the palm portion 
    PNG
    media_image4.png
    18
    78
    media_image4.png
    Greyscale
.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular firefighting glove construction in order to carry out an embodiment of National. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the firefighting glove construction of Harges wherein the glove comprises joints. The motivation for doing so would have been to provide dexterity to the glove, as taught by Harges.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis US 8,719,969 B2 (“Curtis”) in view of Jaeger et al. US 2008/0242176 A1 (“Jaeger”) and Harges, Jr. et al. US 5,822,796 (“Harges”) and “Structural Firefighting Gloves Market Survey Report” by National Urban Security Technology Laboratory (“National”).
Regarding claims 1 and 2, Curtis teaches a protective garment including an outer shell, a thermal barrier, and a moisture barrier positioned between the outer shell and the thermal barrier, 
Curtis teaches the benefits of the protective garment include certain hydrophobic and/or hydrophilic qualities (col. 1, lines 9-11), and resistance to igniting, burning, melting, dripping and/or separation when exposed to a high temperature for an extended period (col. 7, lines 3-8).
Curtis teaches the outer shell may be aramid fibers such as NOMEX (m-aramid) and KEVLAR (p-aramid) (col. 2, lines 27-46) and the moisture barrier layer includes a membrane layer and a substrate, wherein the membrane layer may be of polytetrafluoroethylene (PTFE) or polyurethane-based materials (col. 2, lines 65-col. 3, line 19) and the substrate may be of aramid fibers (col. 3, lines 20-27). Curtis further teaches the outer layer (or first or dry layer) of the thermal barrier may be or meta- or para-aramid (col. 4, lines 12-27), the intermediate layer (or second or middle or reservoir layer) may be or NOMEX or KEVLAR (col. 5, lines 16-37), and the inner layer (or third or face cloth layer) may be of aramid (col. 5, lines 38-51).
Curtis fails to teach the outer shell is impregnated with a polymer. However, Curtis does teach the outer shell may be aramid fibers and may be woven or knitted (col. 2, lines 27-46).
Jaeger teaches a fabric impregnated with polysiloxane (also known as silicone), wherein the fabric may be made from aramid fibers (abstract) and may be of woven or knitted construction (¶ [0015]). Jaeger teaches impregnating a fabric with polysiloxane imparts improved heat resistance properties (¶ [0014]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to impregnate the outer shell of the protective garment of 
Curtis in view of Jaeger fail to specifically teach the modified protective garment is a glove. However, Curtis does teach the garment can take various forms, such as coveralls, jumpsuits, vests, etc. (col. 2, lines 11-13).
Harges teaches when fighting fires, firefighters typically are exposed to extreme heat and direct contact with flame, and of the various parts of the body, the hands are one of the most important to protect from these conditions in view of the number of and nature of tasks a person performs every day using his or her hands (col. 1, lines 7-13).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular body part for the protective garment to protect in order to carry out an embodiment of Curtis in view of Jaeger. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to use the protective garment in the form of a glove. The motivation for doing so would have been to protect one of the most important body parts in view of the number of and nature of tasks a person performs every day using his or her hands, as taught by Harges.
As the protective garment of Curtis in view of Jaeger and Harges is a glove, this article would inherently have a palm portion that is shaped to at least overlay a palm of a hand of a user and a back portion that is shaped to at least overlay a back of the hand of the user.
Curtis in view of Jaeger and Harges is silent as to the protective garment gloves specifically comprising a thumb portion secured to the palm portion and a fingertip portion secured to the palm portion and back portion.
Harges teaches a protective glove for use in fighting wildland fires wherein the top portion includes joints which allow the fingers to be flexed (abstract). Harges teaches this configuration provides 

    PNG
    media_image1.png
    691
    834
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    950
    563
    media_image2.png
    Greyscale

In Figs. 1 and 3, to ensure the required dexterity, the glove has joints 40
As seen by the figures, a fingertip portion is secured to the palm portion and the back portion 
    PNG
    media_image3.png
    56
    65
    media_image3.png
    Greyscale
 and a thumb portion is secured to the palm portion 
    PNG
    media_image4.png
    18
    78
    media_image4.png
    Greyscale
.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular firefighting glove construction in order to carry out an embodiment of Curtis in view of Jaeger and Harges. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the firefighting glove construction of Harges wherein the glove comprises joints. The motivation for doing so would have been to provide dexterity to the glove, as taught by Harges.
Curtis in view of Jaeger and Harges is silent as to the palm portion of the glove comprising different arrangement of layers as compared to the back portion.
National teaches firefighting gloves, wherein some gloves may use additional reinforcements in the palm to improve grip (pg. 2, first paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add additional reinforcements to the palm portion of the 
As the palm comprises additional reinforcements and the back of the gloves do not, the firefighting gloves of Curtis in view of Jaeger, Harges, and National meet the limitation of the palm portion comprising a different arrangement of layers as compared to the back portion.
Per claim 1, the modified protective garment of Curtis in view of Jaeger, Harges, and National reads on the claimed fire protective glove wherein:
The outer shell reads on both the claimed polymer impregnated layer and first back protective layer, wherein the outer shell is constructed of aramid fibers and impregnated with polysiloxane;
The moisture barrier layer reads on the claimed palm moisture barrier layer wherein the moisture barrier layer is made of PTFE or polyurethane-based materials and aramid fibers; and
The thermal barrier layer reads on the claimed second back protective layer, wherein the thermal barrier layer is made of aramid fibers.
Regarding claims 3 and 5, Curtis in view of Jaeger teach the modified protective garment of claim 1, as described above. As discussed above, Curtis teaches the outer shell may be aramid fibers such as NOMEX (m-aramid) and KEVLAR (p-aramid) and may be woven or knitted (col. 2, lines 27-46).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select KEVLAR as the material of the outer shell, because it would have been choosing from a list of materials suitable for the outer shell, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the outer shell in the protective garment of Curtis in view of Jaeger and possessing the benefits taught by Curtis and Jaeger.  One of ordinary skill in the art would have been motivated to produce additional layers  
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a construction of knitted material, because it would have been choosing from a list of constructions suitable for the outer shell, which would have been a choice from a finite number of identified, predictable solutions of a construction useful as the outer shell in the protective garment of Curtis in view of Jaeger and possessing the benefits taught by Curtis and Jaeger.  One of ordinary skill in the art would have been motivated to produce additional layers that are knitted having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified outer shell of Curtis in view of Jaeger is a knitted construction of KEVLAR (p-aramid) fibers and impregnated with polysiloxane.
Regarding claim 6, Curtis in view of Jaeger teach the modified protective garment of claim 1, as described above. As discussed above, Curtis teaches the outer layer (or first or dry layer) of the thermal barrier may be or meta- or para-aramid (col. 4, lines 12-27), the intermediate layer (or second or middle or reservoir layer) may be or NOMEX or KEVLAR (col. 5, lines 16-37), and the inner layer (or third or face cloth layer) may be of aramid (col. 5, lines 38-51).
The thermal barrier layer reads on the claimed second back protective layer, wherein the thermal barrier layer comprises three sublayers and is made of aramid fibers
Regarding claim 7
Curtis teaches the outer layer of the thermal barrier layer may be of meta-aramid materials, among others (col. 4, lines 15-21) and that the intermediate and inner layers may be of any of the materials described for the outer layer (col. 5, lines 17-18, lines 42-44).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select meta-aramid as the material of each layer of the thermal barrier, because it would have been choosing from a list of materials suitable for the layers of the thermal barrier, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the thermal barrier layers in the protective garment of Curtis in view of Jaeger and possessing the benefits taught by Curtis and Jaeger.  One of ordinary skill in the art would have been motivated to produce additional layers comprising meta-aramid having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a construction of knitted material, because it would have been choosing from a list of constructions suitable for the thermal barrier layers, which would have been a choice from a finite number of identified, predictable solutions of a construction useful as the thermal barrier layers in the protective garment of Curtis in view of Jaeger and possessing the benefits taught by Curtis and Jaeger.  One of ordinary skill in the art would have been motivated to produce additional layers that are knitted having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified thermal barrier layers of Curtis in view of Jaeger are knitted constructions of meta-aramid fibers.
Regarding claims 8, 10, and 11, Curtis in view of Jaeger teach the modified protective garment of claim 1, as described above. As described above, Curtis teaches the outer, intermediate, and inner layer of the thermal barrier may be meta- or para-aramid (col. 4, lines 12-27; col. 5, lines 17-18, lines 42-44).
The outer layer of the thermal barrier of the protective garment of Curtis in view of Jaeger reads on the first protective layer wherein the outer layer is comprised of aramid fibers.
The intermediate and inner layer of the thermal barrier layer reads on the claimed second back protective layer, wherein the thermal barrier layer comprises two sublayers and is made of aramid fibers.
Regarding claim 9, Curtis in view of Jaeger teach the modified protective garment of claim 8, as described above. Curtis teaches the outer layer of the thermal barrier may be meta- or para-aramid (col. 4, lines 12-27) and may be knitted, non-woven, or woven (col. 4, lines 7-11).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select meta-aramid as the material for the outer layer of the thermal barrier, because it would have been choosing from a list of materials suitable for the outer layer of the thermal barrier, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the outer layer in the protective garment of Curtis in view of Jaeger and possessing the benefits taught by Curtis and Jaeger.  One of ordinary skill in the art would have been motivated to produce additional layers comprising meta-aramid having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a construction of knitted material, because it would have been choosing from a list of constructions suitable for the outer layer, which 
The modified outer layer of the thermal barrier layer of Curtis in view of Jaeger is a knitted construction of meta-aramid fibers.
Regarding claim 12, Curtis in view of Jaeger teach the modified protective garment of claim 11, as described above. Curtis teaches the intermediate layer (element 30b) and the inner layer (30c) of the thermal barrier layer may be joined together by various means such as adhesives (col. 5, lines 61-65).
Regarding claim 13, Curtis in view of Jaeger teach the modified protective garment of claim 11, as described above. Curtis teaches the intermediate and inner layer of the thermal barrier may be knitted (col. 5, lines 17-18 and lines 42-44).
As described above, Curtis teaches the intermediate layer and the inner layer of the thermal barrier layer, wherein the intermediate layer may be of meta-aramid materials, among others (col. 5, lines 17-18, lines 42-44). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select meta-aramid as the material for the intermediate and inner layer of the thermal barrier, because it would have been choosing from a list of materials suitable for the intermediate and inner layer of the thermal barrier, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the intermediate and inner layer in the protective garment of Curtis in view of Jaeger and possessing the benefits taught by Curtis and Jaeger.  One of ordinary skill in the art would have been motivated to produce additional 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a construction of knitted material, because it would have been choosing from a list of constructions suitable for the intermediate and inner layers, which would have been a choice from a finite number of identified, predictable solutions of a construction useful as the intermediate and inner layers in the protective garment of Curtis in view of Jaeger and possessing the benefits taught by Curtis and Jaeger.  One of ordinary skill in the art would have been motivated to produce additional layers that are knitted having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified intermediate and inner layers of the thermal barrier layer of Curtis in view of Jaeger are knitted constructions of meta-aramid fibers.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis US 8,719,969 B2 (“Curtis”) in view of Jaeger et al. US 2008/0242176 A1 (“Jaeger”) as applied to claim 1 above, and further in view of “Graphene and poly(ionic liquid) modified polyurethane sponges with enhanced flame-retardant properties” by Wei et al. (“Wei”).
Regarding claim 4, Curtis in view of Jaeger teach the modified protective garment of claim 1, as described above. Curtis teaches the membrane layer of the moisture barrier layer may be of polyurethane-based materials, among others (col. 2, line 65-col. 3, line 6).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a polyurethane-based material for the membrane layer of the moisture barrier layer, because it would have been choosing from a list of materials specified for the membrane layer, which would have been a choice from a finite number of identified,  
Curtis fails to teach the moisture barrier layer is made of poly(ionic liquid)s.
In the analogous art of fire-resistance technologies and materials, Wei teaches polyurethane is a highly flammable material and teaches a method that effectively reduces the flammability of polyurethane (pg. 2, Introduction). The method of Wei involves coating a graphene (Gr) and poly(ionic liquid) (PIL) mixture onto the surface of a polyurethane substrate through a dip-coating method, and further teaches the PIL contained flame-retardant elements (pg. 6, Conclusions). Wei teaches the modified polyurethane substrate, wherein the substrate is coating with a Gr-PIL mixture, may have great potential as a thermally insulating material with better flame retardancy for practical applications (pg. 6-7, Conclusions).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to coat a Gr-PIL mixture onto the surface of the polyurethane-based membrane layer, as taught by Wei.  The motivation for doing so would have been to increase the flame retardancy of the polyurethane-based membrane layer, as taught by Wei.
The modified moisture barrier of Curtis in view of Jaeger and Wei comprises polyurethane and poly(ionic liquid).
Claims 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis US 8,719,969 B2 (“Curtis”) in view of Jaeger et al. US 2008/0242176 A1 (“Jaeger”) as applied to claim 1 above, and further in view of Aldridge et al. EP 2263753 A1 (“Aldridge”).
Regarding claims 14 and 16, Curtis in view of Jaeger teach the modified protective garment of claim 1, as described above. Curtis is silent with respect to the protective garment including a moisture barrier interior to the thermal barrier layer, and further including a second thermal barrier layer. However, Curtis does acknowledge that wearers of protective garments are often exposed to liquids during firefighting, or water in the form of perspiration (col. 1, lines 24-26). Curtis further acknowledges that water or moisture can alter the performance of the protective garment, such as by reducing the thermal insulation of the garment, and/or reducing the ability of water vapor to pass outwardly through the selectively permeable moisture barrier of the garment (col. 1, lines 29-34).
In the analogous art of a protective garment, Aldridge teaches a moisture barrier provided between the outer shell and the thermal barrier results in disadvantages such as the moisture barrier being damaged by heat, abrasion or puncture, which results in increased exposure of the thermal liner to liquid moisture, which increases liquid moisture absorption (¶ [0005]). Furthermore, Aldridge teaches that providing a moisture barrier between the outer shell and thermal barrier may actually promote the absorption of fluids, such as a firefighter’s perspiration, which would cause an increase in the conduction of heat energy (¶ [0007]).
Aldridge teaches a protective garment comprising an outer shell, a thermal liner positioned within the outer shell; a moisture barrier positioned within the thermal barrier (or thermal liner) and a face cloth positioned within the moisture barrier (¶ [0010]). Aldridge teaches a specific embodiment of the protective garment that includes a second thermal barrier layer (layer of insulating material, element 38) between the moisture barrier and the face cloth (¶ [0025]). The configuration of this embodiment is shown in Fig. 1 comprising an outer shell (element 26), a first layer of insulating material (or thermal barrier layer, element 28), a moisture barrier (element 30, which includes elements 32 and 34), a second layer of insulating material (or thermal barrier layer, element 38), and a face cloth (element 40).
Aldridge teaches by positioning the thermal barrier between the outer shell and the moisture barrier, the moisture barrier is protected from damage due to excessive heat from the ambient transmitted through the outer shell and from abrasion and wear caused by the outer shell, and additionally, the thermal protection performance of the garment is substantially increased (¶ [0021]). Aldridge further teaches the advantages of such a configuration of a protective garment is that the susceptibility of the thermal barrier to absorption of perspiration moisture and other moisture is minimized (¶ [0008]).
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add an additional (second) moisture barrier layer interior to the (first) thermal barrier, and further include an additional (second) thermal barrier interior to the moisture barrier, based on the teaching of Aldridge.  The motivation for doing so would have been to protect the moisture barrier from damage, increase the thermal protection performance of the garment, and minimize the susceptibility of the thermal barrier to absorption, as taught by Aldridge.
The modified protective garment of Curtis in view of Jaeger and Aldridge comprises the following layers: an outer shell, a first moisture barrier, a first thermal barrier, a second moisture barrier, and a second thermal barrier. The second moisture barrier reads on the claimed back moisture barrier layer and the second thermal barrier reads on the claimed third back protective layer.
Regarding claim 17
Thus, the modified protective garment of Curtis in view of Jaeger and Aldridge includes a second thermal barrier layer, wherein the second thermal barrier layer comprises a plurality of sublayers.
Regarding claim 18, Curtis in view of Jaeger and Aldridge teach the modified protective garment of claim 17, as described above. Curtis teaches the outer layer (element 30a), intermediate layer (element 30b), and the inner layer (element 30c) of the thermal barrier layer may be joined together by various means such as adhesives (col. 5, lines 61-65).
Regarding claim 19, Curtis in view of Jaeger and Aldridge teach the modified protective garment of claim 17, as described above. As described above, Curtis teaches the outer layer may be of meta-aramid materials, among others (col. 4, lines 15-21) and that the intermediate and inner layers may be of any of the materials described for the outer layer (col. 5, lines 17-18, lines 42-44).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select meta-aramid as the material of each layer of the second thermal barrier, because it would have been choosing from a list of materials suitable for the layers of the thermal barrier, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the thermal barrier layers in the protective garment of Curtis in view of Jaeger and possessing the benefits taught by Curtis and Jaeger.  One of ordinary skill in the art would have been motivated to produce additional layers comprising meta-aramid having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a construction of knitted material, because it would have been choosing from a list of constructions suitable for thermal barrier layers, which would have been a choice from a finite number of identified, predictable solutions of a construction useful as the thermal barrier layers in the protective garment of Curtis in view of Jaeger 
The modified protective garment of Curtis in view of Jaeger and Aldridge comprises a second thermal barrier layer, wherein the second thermal barrier layers are knitted constructions of meta-aramid fibers.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis US 8,719,969 B2 (“Curtis”) in view of Jaeger et al. US 2008/0242176 A1 (“Jaeger”) and Aldridge et al. EP 2263753 A1 (“Aldridge”) as applied to claim 14 above, and further in view of “Graphene and poly(ionic liquid) modified polyurethane sponges with enhanced flame-retardant properties” by Wei et al. (“Wei”).
Regarding claim 15, Curtis in view of Jaeger and Aldridge teach the modified protective garment of claim 14, as described above. Curtis teaches the membrane layer of the moisture barrier layer may be of polyurethane-based materials, among others (col. 2, line 65-col. 3, line 6).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a polyurethane-based material for the membrane layer of the second moisture barrier layer, because it would have been choosing from a list of materials specified for the membrane layer, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the membrane layer in the second moisture barrier layer of the protective garment of Curtis in view of Jaeger and Aldridge and possessing the benefits taught by Curtis, Jaeger, and Aldridge.  One of ordinary skill in the art would have been motivated to produce additional layers comprising polyurethane having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Curtis fails to teach the moisture barrier layer is made of poly(ionic liquid)s.
In the analogous art of fire-resistance technologies and materials, Wei teaches polyurethane is a highly flammable material and teaches a method that effectively reduces the flammability of polyurethane (pg. 2, Introduction). The method of Wei involves coating a graphene (Gr) and poly(ionic liquid) (PIL) mixture onto the surface of a polyurethane substrate through a dip-coating method, and further teaches the PIL contained flame-retardant elements (pg. 6, Conclusions). Wei teaches the a modified polyurethane substrate, wherein the substrate is coating with a Gr-PIL mixture, may have great potential as a thermally insulating material with better flame retardancy for practical applications (pg. 6-7, Conclusions).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to coat a Gr-PIL mixture onto the surface of the polyurethane-based membrane layer of the second moisture barrier layer, as taught by Wei.  The motivation for doing so would have been to increase the flame retardancy of the polyurethane-based membrane layer, as taught by Wei.
The second modified moisture barrier of Curtis in view of Jaeger, Wei, and Aldridge comprises polyurethane and poly(ionic liquid).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis US 8,719,969 B2 (“Curtis”) in view of Jaeger et al. US 2008/0242176 A1 (“Jaeger”), Aldridge et al. EP 2263753 A1 (“Aldridge”) and “Graphene and poly(ionic liquid) modified polyurethane sponges with enhanced flame-retardant properties” by Wei et al. (“Wei”).
Regarding claim 20, Curtis teaches a protective garment including an outer shell, a thermal barrier, and a moisture barrier positioned between the outer shell and the thermal barrier, wherein the thermal barrier includes an outer layer, an inner layer, and an intermediate layer positioned between 
Curtis teaches the benefits of the protective garment include certain hydrophobic and/or hydrophilic qualities (col. 1, lines 9-11), and resistance to igniting, burning, melting, dripping and/or separation when exposed to a high temperature for an extended period (col. 7, lines 3-8).

Curtis teaches the outer shell may be may be aramid fibers such as NOMEX (m-aramid) and KEVLAR (p-aramid) and may be woven or knitted (col. 2, lines 27-46). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select KEVLAR as the material of the outer shell, because it would have been choosing from a list of materials suitable for the outer shell, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the outer shell in the protective garment of Curtis and possessing the benefits taught by Curtis.  One of ordinary skill in the art would have been motivated to produce additional layers comprising KEVLAR having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a construction of knitted material, because it would have been choosing from a list of constructions suitable for the outer shell, which would have been a choice from a finite number of identified, predictable solutions of a construction useful as the outer shell in the protective garment of Curtis and possessing the benefits taught by Curtis.  One of ordinary skill in the art would have been motivated to produce additional layers that are 
Curtis fails to teach the outer shell is impregnated with a polymer. 
Jaeger teaches a fabric impregnated with polysiloxane (also known as silicone), wherein the fabric may be made from aramid fibers (abstract) and may be of woven or knitted construction (¶ [0015]). Jaeger teaches impregnating a fabric with polysiloxane imparts improved heat resistance properties (¶ [0014]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to impregnate the outer shell of the protective garment of Curtis with polysiloxane, based on the teaching of Jaeger.  The motivation for doing so would have been to improve the heat resistant properties of the garment, as taught by Jaeger.
The modified outer shell of Curtis in view of Jaeger is a knitted construction of KEVLAR (p-aramid) fibers and impregnated with polysiloxane.

Curtis teaches the moisture barrier layer includes a membrane layer and a substrate, wherein the membrane layer may be of polytetrafluoroethylene (PTFE) or polyurethane-based materials (col. 2, lines 65-col. 3, line 19) and the substrate may be of aramid fibers (col. 3, lines 20-27).
Curtis teaches the membrane layer of the moisture barrier layer may be of polyurethane-based materials, among others (col. 2, line 65-col. 3, line 6).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a polyurethane-based material for the membrane layer of the second moisture barrier layer, because it would have been choosing from a list of materials specified for the membrane layer, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the membrane layer in the second moisture barrier layer  
Curtis fails to teach the moisture barrier layer is made of poly(ionic liquid)s.
In the analogous art of fire-resistance technologies and materials, Wei teaches polyurethane is a highly flammable material and teaches a method that effectively reduces the flammability of polyurethane (pg. 2, Introduction). The method of Wei involves coating a graphene (Gr) and poly(ionic liquid) (PIL) mixture onto the surface of a polyurethane substrate through a dip-coating method, and further teaches the PIL contained flame-retardant elements (pg. 6, Conclusions). Wei teaches the a modified polyurethane substrate, wherein the substrate is coating with a Gr-PIL mixture, may have great potential as a thermally insulating material with better flame retardancy for practical applications (pg. 6-7, Conclusions).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to coat a Gr-PIL mixture onto the surface of the polyurethane-based membrane layer of the second moisture barrier layer, as taught by Wei.  The motivation for doing so would have been to increase the flame retardancy of the polyurethane-based membrane layer, as taught by Wei.
The modified moisture barrier of Curtis in view of Jaeger and Wei comprises polyurethane and poly(ionic liquid).

Curtis teaches the outer layer, intermediate, and inner layer of the thermal barrier layer may be knitted (col. 4, lines 7-11; col. 5, lines 17-18, lines 42-44). Curtis teaches the outer layer may be of meta-aramid materials, among others (col. 4, lines 15-21) and that the intermediate and inner layers may be 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select meta-aramid as the material of each layer of the thermal barrier, because it would have been choosing from a list of materials suitable for the layers of the thermal barrier, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the thermal barrier layers in the protective garment of Curtis in view of Jaeger and Wei and possessing the benefits taught by Curtis, Jaeger and Wei.  One of ordinary skill in the art would have been motivated to produce additional layers comprising meta-aramid having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a construction of knitted material, because it would have been choosing from a list of constructions suitable for the thermal barrier layers, which would have been a choice from a finite number of identified, predictable solutions of a construction useful as the thermal barrier layers in the protective garment of Curtis in view of Jaeger and Wei and possessing the benefits taught by Curtis, Jaeger and Wei.  One of ordinary skill in the art would have been motivated to produce additional layers that are knitted having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified outer, intermediate, and inner layers of the thermal barrier layers of Curtis is a knitted construction of meta-aramid fibers.

Curtis in view of Jaeger and Wei is silent with respect to the protective garment including a moisture barrier interior to the thermal barrier layer, and further including a second thermal barrier layer. However, Curtis does acknowledge that wearers of protective garments are often exposed to liquids during firefighting, or water in the form of perspiration (col. 1, lines 24-26). Curtis further acknowledges that water or moisture can alter the performance of the protective garment, such as by reducing the thermal insulation of the garment, and/or reducing the ability of water vapor to pass outwardly through the selectively permeable moisture barrier of the garment (col. 1, lines 29-34).
In the analogous art of a protective garment, Aldridge teaches a moisture barrier provided between the outer shell and the thermal barrier results in disadvantages such as the moisture barrier being damaged by heat, abrasion or puncture, which results in increased exposure of the thermal liner to liquid moisture, which increases liquid moisture absorption (¶ [0005]). Furthermore, Aldridge teaches that providing a moisture barrier between the outer shell and thermal barrier may actually promote the absorption of fluids, such as a firefighter’s perspiration, which would cause an increase in the conduction of heat energy (¶ [0007]).
Aldridge teaches a protective garment comprising an outer shell, a thermal liner positioned within the outer shell; a moisture barrier positioned within the thermal barrier (or thermal liner) and a face cloth positioned within the moisture barrier (¶ [0010]). Aldridge teaches a specific embodiment of the protective garment that includes a second thermal barrier layer (layer of insulating material, element 38) between the moisture barrier and the face cloth (¶ [0025]). The configuration of this embodiment is shown in Fig. 1 comprising an outer shell (element 26), a first layer of insulating material (or thermal barrier layer, element 28), a moisture barrier (element 30, which includes elements 32 and 34), a second layer of insulating material (or thermal barrier layer, element 38), and a face cloth (element 40).
Aldridge teaches by positioning the thermal barrier between the outer shell and the moisture barrier, the moisture barrier is protected from damage due to excessive heat from the ambient transmitted through the outer shell and from abrasion and wear caused by the outer shell, and additionally, the thermal protection performance of the garment is substantially increased (¶ [0021]). Aldridge further teaches the advantages of such a configuration of a protective garment is that the susceptibility of the thermal barrier to absorption of perspiration moisture and other moisture is minimized (¶ [0008]).
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add an additional (second) moisture barrier layer interior to the (first) thermal barrier, and further include an additional (second) thermal barrier interior to the moisture barrier, based on the teaching of Aldridge.  The motivation for doing so would have been to protect the moisture barrier from damage, increase the thermal protection performance of the garment, and minimize the susceptibility of the thermal barrier to absorption, as taught by Aldridge.
The modified protective garment of Curtis in view of Jaeger, Wei, and Aldridge comprises the following layers: an outer shell, a first moisture barrier, a first thermal barrier, a second moisture barrier, and a second thermal barrier. 

As described above, Curtis teaches the membrane layer of the moisture barrier layer may be of polyurethane-based materials, among others (col. 2, line 65-col. 3, line 6).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a polyurethane-based material for the membrane layer of the second moisture barrier layer, because it would have been choosing from a list of materials specified for the membrane layer, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the membrane layer in the second moisture barrier layer  
Curtis fails to teach the moisture barrier layer is made of poly(ionic liquid)s.
In the analogous art of fire-resistance technologies and materials, Wei teaches polyurethane is a highly flammable material and teaches a method that effectively reduces the flammability of polyurethane (pg. 2, Introduction). The method of Wei involves coating a graphene (Gr) and poly(ionic liquid) (PIL) mixture onto the surface of a polyurethane substrate through a dip-coating method, and further teaches the PIL contained flame-retardant elements (pg. 6, Conclusions). Wei teaches the a modified polyurethane substrate, wherein the substrate is coating with a Gr-PIL mixture, may have great potential as a thermally insulating material with better flame retardancy for practical applications (pg. 6-7, Conclusions).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to coat a Gr-PIL mixture onto the surface of the polyurethane-based membrane layer of the second moisture barrier layer, as taught by Wei.  The motivation for doing so would have been to increase the flame retardancy of the polyurethane-based membrane layer, as taught by Wei.
The modified protective garment of Curtis in view of Jaeger, Wei, and Aldridge comprises a second modified moisture barrier comprising polyurethane and poly(ionic liquid).

As described above, Curtis teaches the outer layer of the thermal barrier layer may be of meta-aramid materials, among others (col. 4, lines 15-21) and that the intermediate and inner layers may be of any of the materials described for the outer layer (col. 5, lines 17-18, lines 42-44).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select meta-aramid as the material of each layer of the second thermal barrier, because it would have been choosing from a list of materials suitable for the layers of the thermal barrier, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the thermal barrier layers in the protective garment of Curtis in view of Jaeger, Wei, and Aldridge and possessing the benefits taught by Curtis, Jaeger, Wei, and Aldridge.  One of ordinary skill in the art would have been motivated to produce additional layers comprising meta-aramid having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a construction of knitted material, because it would have been choosing from a list of constructions suitable for thermal barrier layers, which would have been a choice from a finite number of identified, predictable solutions of a construction useful as the thermal barrier layers in the protective garment of Curtis in view of Jaeger, Wei, and Aldridge and possessing the benefits taught by Curtis, Jaeger, Wei, and Aldridge.  One of ordinary skill in the art would have been motivated to produce additional layers that are knitted having the benefits taught by Curtis in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified protective garment of Curtis in view of Jaeger, Wei, and Aldridge comprises a second thermal barrier layer, wherein the second thermal barrier layers are knitted constructions of meta-aramid fibers.
Curtis in view of Jaeger, Wei, and Aldridge fail to specifically teach the modified protective garment is a glove. However, Curtis does teach the garment can take various forms, such as coveralls, jumpsuits, vests, etc. (col. 2, lines 11-13).
Harges teaches when fighting fires, firefighters typically are exposed to extreme heat and direct contact with flame, and of the various parts of the body, the hands are one of the most important to protect from these conditions in view of the number of and nature of tasks a person performs every day using his or her hands (col. 1, lines 7-13).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular body part for the protective garment to protect in order to carry out an embodiment of Curtis in view of Jaeger, Wei, and Aldridge. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to use the protective garment in the form of a glove. The motivation for doing so would have been to protect one of the most important body parts in view of the number of and nature of tasks a person performs every day using his or her hands, as taught by Harges.
As the protective garment of Curtis in view of Jaeger, Wei, Aldridge, and Harges is a glove, this article would inherently have a palm portion that is shaped to at least overlay a palm of a hand of a user and a back portion that is shaped to at least overlay a back of the hand of the user.
Curtis in view of Jaeger, Wei, Aldridge, and Harges is silent as to the protective garment gloves specifically comprising a thumb portion secured to the palm portion and a fingertip portion secured to the palm portion and back portion.
Harges teaches a protective glove for use in fighting wildland fires wherein the top portion includes joints which allow the fingers to be flexed (abstract). Harges teaches this configuration provides the fire-fighter with the dexterity required to fight a wildland fire and the level of protection necessary 

    PNG
    media_image1.png
    691
    834
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    950
    563
    media_image2.png
    Greyscale

In Figs. 1 and 3, to ensure the required dexterity, the glove has joints 40
As seen by the figures, a fingertip portion is secured to the palm portion and the back portion 
    PNG
    media_image3.png
    56
    65
    media_image3.png
    Greyscale
 and a thumb portion is secured to the palm portion 
    PNG
    media_image4.png
    18
    78
    media_image4.png
    Greyscale
.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular firefighting glove construction in order to carry out an embodiment of Curtis in view of Jaeger, Wei, Aldridge, and Harges. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the firefighting glove construction of Harges wherein the glove comprises joints. The motivation for doing so would have been to provide dexterity to the glove, as taught by Harges.
Curtis in view of Jaeger, Wei, Aldridge, and Harges is silent as to the palm portion of the glove comprising different arrangement of layers as compared to the back portion.
National teaches firefighting gloves, wherein some gloves may use additional reinforcements in the palm to improve grip (pg. 2, first paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add additional reinforcements to the palm portion of the 
As the palm comprises additional reinforcements and the back of the gloves do not, the firefighting gloves of Curtis in view of Jaeger, Wei, Aldridge, Harges, and National meet the limitation of the palm portion comprising a different arrangement of layers as compared to the back portion.

Per claim 20, the modified protective garment of Curtis in view of Jaeger, Wei, Aldridge, Harges, and National reads on the claimed fire protective glove wherein:
the outer shell reads on both the claimed polymer impregnated layer and the first back protective layer, wherein the outer shell is constructed of aramid fibers and impregnated with polysiloxane;
the first moisture barrier layer reads on the claimed palm moisture barrier layer wherein the moisture barrier layer is made of polyurethane-based materials, poly(ionic liquid), and aramid fibers; 
the outer layer of the first thermal barrier of the protective garment of Curtis in view of Jaeger reads on the claimed first palm protective layer wherein the outer layer is a knitted construction comprised of meta-aramid fibers;
the intermediate and inner layer of the first thermal barrier layer reads on the claimed second palm protective layer and the second back protective layer comprising two sublayers, wherein the intermediate and inner layers are a knit construction and are made of meta-aramid fibers;
the second moisture barrier layer reads on the claimed back moisture barrier layer wherein the moisture barrier layer is made of polyurethane-based materials, poly(ionic liquid), and aramid fibers; and
the second thermal barrier reads on the claimed third back protective layer comprising sublayers, wherein the second thermal barrier layer is a knit construction and is made of meta-aramid fibers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 9938398 A1 recites a firefighting garment comprising an outer shell, a thermal liner, a face cloth layer, and an optional moisture barrier layer positioned between the thermal liner and face cloth layer (pg. 2).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786        

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786